DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “at almost same spots” renders the claims indefinite. It is not clear what specific location(s) is considered at almost same spot. 
The amount of “80% or more” renders the claims indefinite. It is not clear if the percentage is referring to weight, volume, or other. Further, it is not clear if the percentage is in reference to the overall amount in the front layer, the back layer, or the combination of both. 
The limitation that the highly interlaced parts are formed in an area of 20 to 90% “with respect to an area of the front surface layer and the back surface layer in plan view” is unclear. It is not clear if the claim is referring to the area of the front surface, the back surface, or the combination of both. Also, a “plan view” is unclear. 
The phrase “almost perpendicular” is indefinite. It is not clear what is considered almost perpendicular as the phrase is subjective rather than definitive. 
The limitation that the interlaced parts extend in a direction almost perpendicular “to a wiping direction of the dry sheet for cleaning” renders the claims indefinite. The limitation is subjective rather than definitive as it depends on the orientation the dry sheet is used. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over USPAP 2014/0234575 to Mitsuno in view of USPN 5,618,610 to Tomita.
Claim 1, Mitsuno discloses a dry sheet for cleaning comprising multiple layers, the dry sheet comprising: fiber layers, each arranged in a front surface layer and a back surface layer; and an interlaced part in which the fiber layers are interlaced with the nonwoven fabric layer, wherein the interlaced part is provided in the front surface layer and the back surface layer and includes slightly interlaced parts and highly interlaced parts, each of the highly interlaced parts being formed in a dent shape and being interlaced so as to have a higher fiber density than each of the slightly interlaced parts, wherein the highly interlaced parts in the front surface layer are formed corresponding to and at almost same spots as the highly interlaced parts in the back surface layer, wherein the front surface layer and the back surface layer each include polyester fiber at a rate of 80% or more, wherein a fiber diameter of the polyester fiber is 3.3 dtex or more, wherein the highly interlaced parts are formed in an area ratio of 20 to 90% with respect to an area of the front surface layer and the back surface layer in a plan view, and wherein the highly interlaced parts and the slightly interlaced parts each extend in a direction almost perpendicular to a wiping direction of the dry sheet for cleaning and are formed alternately and successively in the wiping direction (see entire document including the Figures 2-4, 9 and 10, [0010], [0026]-[0037], [0054]-[0060], [0066]-[0069], [0111], [0112], [0123], [0142], and [0147]). 
Mitsuno does not appear to specifically mention PET fibers but Mitsuno does disclose the use of polyester fibers [0066] and PET is the most common resin of the polyester family. The examiner takes official notice that it is known in the art to construct wipes with PET fibers. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fibers from any suitable fibrous material, such as PET, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.
Mitsuno does not appear to mention a nonwoven fabric layer provided in an intermediate layer between the fiber layers but Tomita discloses that it is known in the art to construct a wipe with a nonwoven fabric layer as intermediate layer between two fiber layers (see entire document including column 5, lines 23-36). Therefore, it would have been obvious to one having ordinary skill in the art to construct the laminate dry sheet of Mitsuno with an intermediate layer to provide additional thickness/softness/absorbency based on the intended use and the desired product properties. 
Claim 2, Mitsuno discloses a method for manufacturing the dry sheet for cleaning according to claim 1, comprising, by performing water-jet interlacing in which water flow hits a portion from a side of the front surface layer and from a side of the back surface layer, forming the highly interlaced parts at the portion hit by the water flow on the front surface layer and the back surface layer (see entire document including the Figures 2-4, 9 and 10, [0010], [0026]-[0037], [0054]-[0060], [0066]-[0069], [0111], [0112], [0123], [0142], and [0147]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789